-----~--------------------------




                                                                                       FILED
                            UNITED STATES DISTRICT COURT                                 FEB 11 2011
                            FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia


KAREN LONG,                                   )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.       11 0395
RICHARD SARLES,                               )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       The Clerk of Court received 51 pro se complaints from plaintiff, each accompanied by an

application to proceed in forma pauperis, on December 29,2010. The Court consolidates these

52 filings for purposes of this Memorandum Opinion.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).
       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to forn1al pleadings drafted by lawyers. See Haines v. Kerner, 404

u.s. 519, 520 (1972).   The Court has reviewed plaintiffs complaints and finds each to be

incomprehensible. Some contain nothing more than disjointed phrases; others demand millions

of dollars in damages for claims that the Court cannot discern. Accordingly, the Court deems the

complaint frivolous and will dismiss this action under 28 U.S.c. § 1915(a)(2)(B)(i).

       An Order consistent with this Memorandum Opinion is issued separately.




                                             United States District Judg
DATE:U.       ~ ADjl




                                                2